TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 28, 2014



                                      NO. 03-13-00772-CV


                                    Alan S. Owens, Appellant

                                                 v.

                                   Shari B. Kasberg, Appellee




        APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on November 8, 2013. Having

reviewed the record, the Court holds that Alan S. Owens has not prosecuted his appeal and did

not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.